Citation Nr: 1002282	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability (to include internal derangement).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1974 to August 1977 and from October 1977 to October 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO), that denied a rating in excess of 10 
percent for a left knee disability.  In August 2009 the 
Veteran withdrew his appeals for bilateral hand tremors and 
numbness (initially claimed as being caused by paint 
exposure) and Hepatitis C.  In September 2009 the Veteran 
withdrew his appeal for a higher rating for status post 
medial meniscectomy, right knee.  Consequently, such matters 
are not before the Board.   To the extent that the Veteran's 
representative referred to these withdrawn matters in 
December 2009 written arguments, such contentions are 
referred to the RO for any appropriate action.  

The matter of increased rating for a left knee disability 
remains on appeal and will be addressed below.  With regard 
to the Veteran's comments on March 2007 VA examination that 
may be interpreted as raising a claim for total disability 
due to individual unemployability (TDIU), the RO has not 
adjudicated the matter of TDIU and it is referred to the RO 
for clarification of the Veteran's intent and appropriate 
action. 


FINDING OF FACT

Throughout the appeal period the Veteran's left knee 
disability has generally been manifested by normal to 5 
degrees of extension and flexion to no less than 110 degrees; 
dislocated or removed semilunar cartilage, tibia and fibula 
involvement, instability, subluxation, and/or ankylosis of 
the knee are not shown.




CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's service-
connected left knee disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes (DC or 
Codes) 5256-5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A September 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter informed the 
Veteran of rating and effective date criteria.  He has 
received the general-type notice described in Vazquez-Flores, 
and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less 
than adequate.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).   The March 2006 notice letter was not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Such notice error may be cured by  
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).  The Veteran's claim was 
readjudicated subsequent to the issuance of the March 2006 
letter, by virtue of the February 2007 statement of the case 
and July 2009 supplemental statement of the case.  
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2004, March 
2007, and October 2008.  The examination used for rating 
purposes is adequate as it considered the evidence of record, 
reported history, was based on an examination of the Veteran 
and noted physical findings and reasons for the opinions 
provided.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim. 

B. Factual Background

A December 1995 rating decision awarded the Veteran service 
connection for internal derangement, left knee, rated 10 
percent, effective from November 1, 1994.  The instant claim 
for increase was received in May 2004.  

On August 2004 VA examination, the Veteran's left knee 
extended to 5 degrees and had range of motion to 110 degrees, 
with good stability.  The knee was negative for varus and 
valgus, Lachman's, and McMurray's.  There was clicking above 
the left kneecap.  X-rays showed osteoarthritis of the knees 
bilaterally.  The diagnosis was left knee degenerative joint 
disease with pain and painful motion.  

June 2006 VA radiological results show the medial compartment 
of the Veteran's left knee was slightly narrowed.  There were 
small osteophytes of the intercondylar eminence of the tibia 
with tiny osteophytes around the margin of the articulating 
surface of the left patella.  There was moderate narrowing of 
lateral aspect of the left patellofemoral joint.   

A July 2006 VA outpatient treatment record shows the Veteran 
was seen for knee brace fitting and adjustment.  Left knee 
range of motion was from 10 degrees of extension to 125 
degrees of flexion.  The left knee was negative for ligament 
laxity or McMurray's.  

On March 2007 VA examination, the Veteran reported left knee 
chronic pain on activity that flared up to a 4 out of 10 and 
fell back down to a 0.  He did not have any incapacitating 
episodes or use any assistive devices.  On examination, the 
Veteran had short steps, but no limp.  The examiner reported 
that the left knee looked normal.  Left knee flexion was from 
0 degrees of extension to 125 degrees of flexion with no pain 
or pain on repetition.  There was no side to side or 
anterior/posterior looseness and McMurray's test was 
negative.  The impression was degenerative joint disease of 
the left knee.  

On October 2008 VA examination, the Veteran reported left 
knee pain and crepitus.  He was able to stand for up to one 
hour and walk a quarter of a mile.  There was no deformity, 
giving way, instability, weakness, dislocation, subluxation, 
locking, effusion, or inflammation.  His gait was normal slow 
and there was no evidence of abnormal weight bearing.  On 
examination, left knee flexion was 0 to 120 degrees and left 
knee extension was to 0 degrees.  The left knee exhibited 
stiffness, crepitus, clicking, snapping, and grinding.  On X-
ray examination, the left knee had minimal osteophyte 
formation on the tip of the intercondylar eminences.  The 
impression was minimal patellofemoral degenerative joint 
disease and minimal tibiofemoral degenerative joint disease. 
The Veteran's daily activities of sports and exercise were 
affected by his knee condition.  

On April 2009 VA outpatient physical exam, the Veteran had 
pain in both knees with greater pain in the left than the 
right knee.

C. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When 
the limitation of motion is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  Id. Note 1. 

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The RO rated the Veteran's left knee disability under Code 
5257.  See December 1995 rating decision.  The original 
rating decision assigned the 10 percent rating under that DC 
on the basis of service treatment records that showed the 
Veteran's complaints of the left knee being painful, popping, 
and slipping out of joint.  It was also noted that the 
disorder was subject to improvement.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   With regard to the evidence 
associated with the current appeal, the Veteran has been 
repeatedly shown to have good stability with no recurrent 
subluxation or lateral instability on all occasions examined; 
stability tests such as Lachman's, McMurray's, and 
varus/valgus testing have been negative.  Consequently, a 
compensable rating under Code 5257 is not warranted.  

Alternatively, the knee can be rated under the DCs applicable 
to limitation of motion.  The evidence of record does not 
show that the Veteran's left knee flexion was ever limited to 
less than 60 degrees (on August 2004, March 2007 and August 
2008 VA examinations); as such, a compensable rating under 
Code 5260 is not warranted.  Left knee extension was limited 
to less than 5 degrees (on August 2004, March 2007 and August 
2008 VA examinations), a compensable rating under Code 5261 
is not warranted.  The Board recognizes that extension was 
limited to 10 degrees on one occasion in July 2006.  Given 
that the multiple results both before and after this single 
test reveal normal to, at most, a 5 degree loss, this lone 
test does not provide a basis for a higher rating based on 
loss of extension under DC 5261.

The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  Such 
additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that currently 
compensated.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  The VA examiner in March 2007 tested 
for the effects of pain, including limitations on repetitive 
motion.  The range of motion at that time showed no increase 
of severity of the pain with repetitive motion nor did the 
range of motion from normal extension to 125 degrees of 
flexion change.  Such range of motion still falls into the 
noncompensable category under DC 5260 and 5261.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned. 
VAOPGCPREC 9-2004.  Since a compensable limitation of motion 
of both flexion and extension is not shown, separate ratings 
are not warranted.  

Inasmuch as degenerative arthritis has been shown on X-ray, 
and because there is limitation of motion (that is currently 
non-compensable under Codes 5260, 5261), the left knee 
disability warrants a 10 percent (maximum for one joint 
involvement) rating under Code 5003. 

Code 5003 provides that a 10 percent rating based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Consequently, the Veteran is entitled 
to no higher than a 10 percent rating throughout the appeal 
period.    

There is no evidence of pathology such as ankylosis, 
dislocated or removed semilunar cartilage, or tibia and 
fibula involvement.  Therefore, compensable ratings under 
Codes 5256, 5258, 5259, and 5262 are not warranted. 

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to the left knee disability 
that are not encompassed by the rating assigned.  Therefore, 
the schedular criteria are not inadequate.  Accordingly, 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the Veteran's 
claim; accordingly, the benefit of the doubt doctrine 
(38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) does not apply.  
The claim must be denied.



ORDER

A rating in excess of 10 percent for a left knee disability 
is denied. 


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


